                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
         vs.                                     )        Case No. 4:19CR67 RLW
                                                 )
JOHNATHON PALMER,                                )
                                                 )
               Defendant.                        )


                                           ORDER

       This matter is before the Court on the Order and Recommendation of United States

Magistrate Judge Nannette A. Baker (ECF No. 66). Defendant Palmer filed a Motion to Suppress

Evidence and Statements (ECF No. 47) and the government filed a Response to Defendant's

Motion to Suppress Evidence and Statements (ECF No. 51). Pursuant to 28 U.S.C. § 636(b), this

matter was referred to United States Magistrate Judge Baker, who filed a Report and

Recommendation on January 10, 2020. (ECF No. 66). Neither party submitted objections to the

Report and Recommendation within the fourteen (14) day time period allowed.

       The Magistrate Judge recommends that the Motion of Defendant Palmer to Suppress

Evidence and Statements (ECF No. 47) be denied. After de novo review of this matter, this Court

adopts the Magistrate Judge's recommendations.

       Accordingly,

       IT IS HEREBY ORDERED that the Order and Recommendation of United States

Magistrate (ECF No. 66) is SUSTAINED, ADOPTED, AND INCORPORATED herein.

       IT IS FURTHER ORDERED that Defendant's Motion to Suppress Evidence and

Statements (ECF No. 47) is DENIED.
                                        ~!d±o
Dated this 30th day of January, 2020.


                                        RONNIE L. WHITE
                                        UNITED STATES DISTRICT JUDGE
